Ease :4S-cv-Ss048-BKE Becument +38 Filed 63/44/34 Bage + of 4

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 

GIANFRANCO “JOHN” BENTIVOGLIO,
CIVIL ACTION NO. 1:18-cv-02040-PKC

Plaintiff, :
Vs. : mnorosie, umement

EVENT CARDIO GROUP INC., and
EFIL SUB OF ECG, INC.,

Defendant(s).

 

On February 24, 2021, the Court granted Plaintiff Gianfranco “John” Bentivoglio’s
(“Bentivoglio”) motion for summary judgment against Defendant Event Cardio Group Inc.
(“ECGT’) holding that “[Bentivoglio] has met the elements of a breach of contract under New
York law, and ECGI’s defenses do not raise any genuine issues of material fact” and directed
Bentivoglio to submit a proposed judgment, as well as allowing Bentivoglio to submit a request
for attorney’s fees 14 days after this judgment pursuant to Federal Rule of Civil Procedure
54(d)(2)(B); it is

ORDERED, ADJUDGED AND DECREED that judgment is hereby entered in favor of

Plaintiff Gianfranco “John” Bentivoglio against Defendant Event Cardio Group Inc. in the amount

ae
of $468,083.47, with pre-judgment interest in the amount of §$ 86 Z F743, “Be for a total

sum of $ 556, G77, “he.

Dated: New York, New York
March Le, 2021

Li

P. Kevin Castel
United States District Judge

 

91453643v.1

 
